Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: 
The limitations of claim 1 including “wherein the second SCR region and the fourth SCR region are embedded in the third SCR region, and wherein the silicon controlled rectifier further comprises: fifth SCR regions in the active device region, wherein a fourth pn-junction or a Schottky junction is formed at an interface between the fourth SCR region and the fifth SCR regions, wherein a first plurality of the fifth SCR regions and sub-regions of the fourth SCR region are alternately arranged and directly adjoin one another, and wherein the second electrode is electrically connected to the first plurality of the fifth SCR regions at the first main surface” was not considered to be obvious.
The limitations of claim 13 including “forming fifth SCR regions in the active device region, wherein a fourth pn-junction or a Schottky junction is formed at an interface between the fourth SCR region and the fifth SCR regions, wherein a first plurality of the fifth SCR regions and sub-regions of the fourth SCR region are alternately arranged and directly adjoin one another, and wherein the second electrode is electrically connected to the first plurality of the fifth SCR regions at the first main surface” was not considered to be obvious.
The limitations of claim 21 including “wherein the sub-regions of the second SCR region are defined by a first vertical doping profile that fully overlaps with a second vertical doping profile of the second SCR region, and wherein a maximum doping concentration of the first vertical doping profile is at least two orders of magnitude larger than a maximum doping concentration of the second vertical doping profile” was not considered to be obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.